Citation Nr: 1119088	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  06-00 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent from May 23, 2004 to June 29, 2009, and a disability rating higher than 50 percent from June 30, 2009 for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2004, January 2007, September 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In an October 2004 rating decision, the RO, in part, denied service connection for PTSD, bilateral hearing loss and flatfeet.  In a January 2007 rating decision, the RO granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective May 23, 2004 and granted service connection for right ear hearing loss.  

In September 2009, the RO granted a higher disability rating of 50 percent for PTSD effective June 30, 2009.  As a higher schedular evaluation for this disability is possible, the issue of entitlement to a rating in excess of 50 percent remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In an October 2009 rating decision, the RO confirmed and continued the denial of service connection for left ear hearing loss.

The Board notes that the Veteran requested a Board hearing at the RO, but cancelled the hearing in correspondence dated in July 2009.  The hearing request is therefore considered to be withdrawn.

Of preliminary importance, because the claim for a higher rating for the Veteran's service-connected PTSD involves requests for higher ratings following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service- connected disability). 

The issues of service connection for left ear hearing loss and bilateral pes planus, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from May 23, 2004 to June 29, 2009, the Veteran's PTSD was not productive of reduced reliability and productivity, or flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, impairment of short- and long- term memory, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective social relationships.

2.  For the period from June 30, 2009, the Veteran's PTSD was manifested by deficiencies in most of the areas work, family relations, judgment, thinking, or mood; but total occupational and social impairment had not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD from May 23, 2004 to June 29, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 &  Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an initial rating of 70 percent but no higher, for PTSD from June 30, 2009 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a September 2009 letter that explained what information and evidence was needed to substantiate a claim for increased ratings as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

After issuance of the September 2009 letter, and opportunity for the Veteran to respond, the September 2009 statement of the case (SOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The Veteran was not provided with notice regarding effective dates.  The Board finds, however, that any error in providing notice was nonprejudical to the Veteran.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, he was afforded a VA examination in December 2006 that was fully adequate for the purposes of rendering this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   He failed to appear for a VA examination in September 2009 with no good cause shown.  In this regard, the Court has held, "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Further it is noted that a total rating for individual unemployability has been assigned so ratings assigned herein will not affect the overall compensation currently paid.

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In this case, the Veteran is currently assigned an initial 30 percent rating for PTSD, prior to June 30, 2009, and a 50 percent rating, from June 30, 2009, pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9434.

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula, a 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

Factual Background and Analysis

The Veteran underwent a VA examination in December 2006.  The Veteran reported experiencing sleep problems and being under psychiatric care.  He had no school achievements but his school performance was "okay".  He had no sports activities or other activities.  He had a good relationship with his mother and his siblings.  He was employed after his military service but was fired from these jobs most of the time.  He was divorced and the relationship with his children was good.  He reported experiencing nightmares and flashbacks.  He had increased anger and irritability.  He had poor sleep and night sweats.  He denied suicidal or homicidal ideation.  He denied auditory and visual hallucinations.  He denied feelings of hopelessness, helplessness or worthlessness.  He worked as a photographer but was fired in April 2006.  All of his jobs were short term as he was fired due to his anger problems.  

On examination, he was well groomed with good eye contact.  His speech was normal volume and his rate was not pressured.  His mood was depressed and angry.  His affect was congruent to mood but not tearful.  He denied any feelings of helplessness, hopelessness or worthlessness.  He had the ability to maintain personal hygiene and other basic activities of daily living.  He was alert and oriented to person, place and time.  There was no evidence of difficulty with concentration.  He had some ritualistic behavior of checking doors and checking windows.  There was no evidence of acute panic attacks on observation.  He had episodes of anger, irritability, impaired impulse control, sleep impairment and emotional instability.  The diagnosis was chronic delayed type PTSD.  A GAF score of 60 was recorded.

A February 2007 VA psychiatry note reported that the Veteran had been unemployed since April 2006 due to his irritability and anger.  He had a long history of problems with irritability and temper dyscontrol.  He continued to have flashbacks about Vietnam.  He tended to be a loner.  For many years he slept poorly but now slept about 6 hours per night thanks to medication.  He had frequent nightmares about his Vietnam experiences.  He reported some improvement in mood but was experiencing panic attacks, though less frequent than before.  He was uncomfortable around other people and avoided leaving his house for weeks at a time.  He was still not working and believed that he was "blackballed" due to his behavior as his previous job as a cameraman on a TV show.  On examination, he was neatly dressed and cooperative.  There was no thought process disorder and no psychotic symptoms.  His mood was more depressed than angry was it was before with a limited range of affect.  Cognition was grossly within normal limits.  The diagnosis was PTSD and panic disorder with agoraphobia.

An June 26, 2009 VA mental health treatment note indicated that the Veteran admitted symptoms of anxiety with panic and agoraphobia.  He was experiencing panic attacks, avoided leaving the house for weeks at a time and was generally uncomfortable around other people.  He admitted to a long history of problems with sleep, nightmares, flashbacks, increased startle/hypervigilance, problems concentrating and focusing, irritability and/or anger outbursts, mood swings, emotional numbing or feeling cut off from others, decreased interest in usual activities, social isolation and withdrawal, avoidance certain cues and a sense of a foreshortened future.  He had suffered a life long history of occupational and social impairment including the loss of several jobs with several periods of unemployment and loss of his marriage as well as essentially being without friends.  He had passive suicidal ideation but denied attempts.  The diagnosis was PTSD, panic disorder with agoraphobia and depressive disorder not otherwise specified (NOS).

On examination, he was alert and oriented times three.  He was cooperative and had appropriate grooming but was agitated.  He had pressured and pushed speech but his language was intact.  His affect was labile.  His mood was angry, anxious and depressed.  He saw things out of the corner of his eyes.  His thought process was disorganized and obsessive.  His thought content was paranoid.  He had passive suicidal ideation without plan.  His insight was limited and his judgment was impulsive.  A GAF score of 45 was recorded.  The treating VA psychiatrist noted that the Veteran suffered from severe occupational and social impairment with deficiencies in most areas.  He worked as a freelance camera man for film and television but had held over 40 jobs in the past 20 years as he was often fired because of his frustration, irritability and anger.  The only work he could now generally get was outside of the country and short term as he was blacklisted.  He admitted to episodes of severe depression where he was either so angry that he could not be around anyone or so depressed that he was isolated and withdrawn in his home.  He also had almost constant anxiety with panic attacks and agoraphobia.  He trusted no one and admitted that he was paranoid.  He had no friends. He heard mumblings in his head at night and saw things out of the corners of his eyes.  He frequently got up to check and recheck for his own safety.  He remained guilty and obsessed over his survivor's guilt to the point where he at times could not concentrate or focus and he had a poor memory.  He had ongoing conflict with any authority and had a difficult time relating to his peers at work.  He admitted to poor impulse control and generally did not care about his appearance as he neglected his personal hygiene when he isolated.  He had a long history of inability to establish and maintain effective relationships including the loss of his marriage.

A June 2009 VA treatment note indicated that the Veteran was appropriately groomed and was cooperative with the interview.  He was alert and oriented in all three spheres.  Mood was described as depressed/irritable with congruent/appropriate affect.  Rhythms and patterns of speech were unremarkable and content of speech was clear, coherent and goal directed.  There was no evidence of tangentiality or loose associations.  Sleep was poor.  He had no current suicidal or homicidal ideation or intent.  He had no evidence of psychotic symptoms including auditory or visual hallucinations.  His insight and judgment were adequate.  The diagnosis was PTSD and depression NOS.  A GAF score of 51 was recorded.

A July 2009 VA treatment note reported that the Veteran was undergoing severe stress due to mounting debt as a result of him being fired and then blacklisted from his job as a television and film cameraman.  A GAF score of 50 was assigned.

Period from May 23, 2004 to June 29, 2009

After considering medical evidence of record, the Board finds that the Veteran's service-connected PTSD does not warrant a rating in excess of 30 percent for the period from May 23, 2004 to June 29, 2009.

While he experienced nightmares, flashbacks difficulty sleeping, anger, irritability and some ritualistic behavior, there was no evidence of any psychosis or delusions and there was no suicidal or homicidal ideation or intent.  There was no impairment of thought processes or communication.  There were no delusions, hallucinations, ideas of reference, or suspiciousness.  In essence, the examination reports failed to demonstrate that he suffered from symptoms such as flattened affect, circumstantial, circumlocutory or stereotyped speech; difficulty in understanding complex commands; impaired judgment and impaired abstract thinking required for a higher evaluation.  

Additionally, the December 2006 VA examiner assigned GAF score of 60 during the period is consistent with mild and moderate symptoms that the Veteran exhibited at the evaluation and examination.

After considering the totality of the evidence of record, the Board finds that the criteria for an initial rating in excess of 30 percent for the Veteran's service-connected PTSD were not met for the period from May 23, 2004 to June 29, 2008.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010).



Period from June 30, 2009

After assessing the totality of the evidence, and taking into consideration the additional impairment from this disability as reflected by the history reported, subjective reports, and clinical findings the Board finds that for the period from June 30, 2009, the Veteran's symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas.  Overall, the Veteran has had a history of passive suicidal ideation, difficulty in adapting to work or worklike settings, difficulty with sleep, nightmares, flashbacks, increased startle/hypervigilance, problems concentrating and focusing, irritability and/or anger outbursts, mood swings, emotional numbing or feeling cut off from others, decreased interest in usual activities, social isolation and withdrawal, and a sense of a foreshortened future.  Clinical findings are reflective of PTSD, depressed mood and depression NOS.  The April 2009 examiner also noted that the Veteran had poor impulse control and generally did not care about his appearance as he neglected his personal hygiene when he isolated while also having a long history of inability to establish and maintain effective relationships.  In sum, the evidence can be read as showing deficiencies in most of the areas listed under the criteria for a 70 percent rating.  Accordingly an initial rating of 70 percent is granted. 

Based on the above evidence, the Board finds that a disability rating in excess of 70 percent is not warranted for any period of the claim.  As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  VA treatment records and examinations show no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name. 






Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's PTSD is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  


ORDER

Entitlement to an initial disability rating higher than 30 percent from May 23, 2004 to June 29, 2009, is denied.

Entitlement to an initial 70 percent rating for PTSD from June 30, 2009 is granted, subject to the law and regulations governing the award of monetary benefits.



REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the claim for service connection for left ear hearing loss, the Veteran claims that he experienced noise exposure in service.  Specifically, he reported that a grenade detonated near his feet.  He underwent a VA audiological examination in December 2006.  The examiner determined that he had sensorineural hearing loss in the right ear that was at least as likely as not due to acoustic trauma in the Army as his hearing loss first became noticeable after a grenade detonated near his feet.  However, the results of this audiological examination did not meet the criteria for a compensable evaluation for left ear hearing loss.  38 C.F.R. § 4.85 (2010).  However, in an April 2011 informal hearing presentation, the Veteran's representative indicated that the Veteran's left ear hearing loss had worsened since the December 2006 examination.  Additionally, the Board notes that a private audiogram in December 2004 demonstrated left ear hearing loss.

The veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for left ear hearing loss and that further medical examination and opinion in connection with this claim is warranted.  

Regarding the claim for service connection for bilateral pes planus, service treatment records include a February 1967 note indicating that he had a history of pain with damp weather in his elbow and now in his calceneal joints.

The Board notes that in January 2006, a private physician diagnosed the Veteran pes planovalgus deformities of both feet.  The physician also noted that the Veteran had multiple musculoskeletal complaints with injuries that date back to his Vietnam service during training, parachuting and combat. 

The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of his claimed pes planus disability.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection for left ear hearing loss and bilateral pes planus, and that further medical examination and opinion in connection with these claims is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The Board finds that another medical opinion, based on full review of the record and supported by stated rationale, is needed to fairly resolve the claims on appeal.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010). In addition, the increase in severity of service-connected PTSD, now rated as 70 percent disabling, and information noted by the record raise the issue of the Veteran's entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for service-connected disabilities.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA audiological examination to determine if he has current left ear hearing loss, the nature and extent of any current hearing loss, whether any left ear hearing loss constitutes a disability for VA compensation purposes, and to provide an opinion as to the possible relationship of such hearing loss to service.  The claims file should be provided to and reviewed by the examiner.  The audiological examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current left ear hearing loss, if existing, is related to any incident of the Veteran's military service, including being near a grenade detonation, he has reported.  The examiner should provide a rationale for the conclusions reached.

3.  Thereafter, the Veteran should be scheduled for a VA orthopedic examination.  The claims file must be provided to the examiner prior to the examination.  All indicated evaluations, studies, and tests should be accomplished and any such results must be included in the examination report.  After performing the examination, the examiner should provide opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's current pes planus disorder had its onset during service or is in any way related to the Veteran's active service.  The examiner should provide the rationale for all opinions provided.

4. The Veteran then should be scheduled for a VA examination by a qualified physician to determine his ability to obtain and retain gainful employment.  The claims file must be provided to the examiner prior to the examination.  All indicated evaluations, studies, and tests should be accomplished and any such results must be included in the examination report.  After performing the examination, the examiner should provide opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that service-connected disabilities, individually or in combination, are of sufficient severity as to preclude the Veteran from gainful employment.  The examiner should provide the rationale for all opinions provided.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal, including entitlement to TDIU, should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


